Citation Nr: 0729080	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-25 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed status post 
resection, distal clavicle with impingement syndrome, left 
shoulder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the RO.  

The Board remanded this appeal back to the RO in August 2006 
for further development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested a diagnosis 
of status post resection, distal clavicle with impingement 
syndrome, left shoulder until many years after service.  

2.  The currently demonstrated status post resection, distal 
clavicle with impingement syndrome of the left shoulder is 
not shown to be due to an injury or any other event or 
incident of the veteran's period of active service.  



CONCLUSION OF LAW

The veteran's disability manifested by status post resection, 
distal clavicle with impingement syndrome, left shoulder is 
not due to disease or injury that was incurred in or 
aggravated by service; nor may any arthritic changes be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in September 2004 and January 2007 letters.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  

In this decision, the Court determined that VCAA notification 
did not require an analysis of the evidence already contained 
in the record and any inadequacies of such evidence, as that 
would constitute a preadjudication inconsistent with 
applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed March 2005 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Further, the RO readjudicated the appeal in a May 
2007 Supplemental Statement of the Case.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

By a March 2006 letter the RO notified the veteran of the 
evidence necessary to establish both disability ratings and 
effective dates in compliance with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

During service, the veteran was seen in April 1965 for a left 
shoulder condition.  He received treatment consisting of ice 
and massage to the left shoulder and cervical traction at 15 
pounds.  The remaining service medical records are silent to 
any left shoulder condition.  

Subsequent to service, the private medical facility and VA 
facility records document the veteran's history of treatment 
for his various medical issues.  A November 1991 VA X-ray 
report showed a normal examination of the left shoulder.  A 
November 1993 X-ray report showed surgical resection of the 
distal ends of both clavicles.  

In a November 2003 VA treatment record, the veteran 
complained of having ongoing left shoulder pain.  The veteran 
demonstrated pain in left shoulder range of motion testing.  
The veteran was diagnosed with left shoulder degenerative 
joint disease.  

During his October 2004 VA examination, the veteran reported 
having had bilateral shoulder pain since the 1960's.  Upon 
examination, the veteran was diagnosed with status post 
resection distal clavicle bilateral shoulders and impingement 
syndrome both shoulders.  

The VA examiner opined that the veteran's right shoulder 
disability was a continuation of the condition the veteran 
was treated for while on active duty.  The examiner noted an 
absence of treatment in the military records for diagnosis 
and treatment for a left shoulder disability.  

Thus, the examiner opined that the right shoulder disability 
was related to the veteran's period of active service, but he 
did not give an opinion as to the left shoulder condition.  

In a September 2005 VA opinion statement, the VA examiner 
opined that, after review of the medical records; it was more 
likely than not that the left shoulder disability was caused 
by the veteran's military service.  

During a May 2007 VA examination, the veteran reported that 
his left shoulder disability was due to an injury suffered in 
service.  He complained of weakness, stiffness, lack of 
endurance, loss of strength, locking sensation, fatigability, 
and a giving way sensation in the shoulder joint.  
Additionally, he had a constant, sharp, aching, sticking, and 
cramping pain that radiated into the arm.  

On a scale of 1-10, the veteran described the pain level in 
his shoulder as a 5.  Pain was elicited by physical activity 
and was relieved by rest and medication.  He did not 
experience any incapacitation as a result of his left 
shoulder condition.

On examination, the veteran demonstrated signs of guarding on 
movement of the left shoulder.  Further, he demonstrated 
limitation in range of motion of the left shoulder.  After 
repetitive use, range of motion was additionally limited by 
pain. 

The X-ray results of the left shoulder showed a small benign 
appearing ossicle.  The X-ray results of the left clavicle 
showed probable post surgical changes in the distal left 
clavicle.  

The veteran was diagnosed with impingement syndrome, 
bilateral shoulders secondary to status post resection distal 
clavicle.  The examiner noted that he had reviewed the 
veteran's medical records and observed the veteran had 
numerous medical encounters during service but complained of 
a left shoulder condition only once.  Therefore, he opined 
that the left shoulder disability was not caused by injuries 
sustained during military service.  

Thus, as indicated, there exists competent medical evidence 
both supporting and contradicting the veteran's contentions.  
It is therefore the responsibility of the Board to weigh this 
evidence so as to reach a determination on the veteran's 
claim.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  

The Board may, however, may favor the opinion of one 
competent medical professional over that of another so long 
as an adequate statement of reasons and bases is provided.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995)

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  

That notwithstanding, the United States Court of Appeals for 
Veterans Claims (Court) has declined to adapt a "treating 
physician rule" under which a treating physician's opinion 
would presumptively be given greater weight than that of a VA 
examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-
471-3 (1993).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds the September 2005 VA opinion to be of 
limited probative value because although the examiner 
indicates the veteran's medical records were reviewed, the 
examiner fails to provide adequate justification for the 
conclusion reached.  In this regard his opinion that it was 
more likely than not that the left shoulder disability was 
caused by the veteran's military service is not adequately 
explained.  

By contrast, the examiner in the May 2007 VA examination also 
indicated that he had reviewed the veteran's medical records.  
In addition the examiner noted that despite being seen 
numerous times in service for various conditions, the veteran 
complained of a left shoulder condition only once during his 
service.  As a result, the examiner opined that his current 
left shoulder disability could not be related to any injury 
suffered in service.  

Thus, the conclusion that the examiner reached as a result of 
his review of the medical records is adequately explained.  
See Owens v. Brown, 7 Vet. App. at 433 (1995).  

The other evidence of record supporting the veteran's claim 
is various lay statements made by the veteran and his 
representative.  While certainly competent to testify as to 
symptoms capable of lay observation, neither the veteran nor 
his representative has been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  

Accordingly, their lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly this claim of 
service connection must be denied.  



ORDER

Service connection for claimed status post resection, distal 
clavicle with impingement syndrome, left shoulder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


